NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAYMAR STANTON ADAMS,                           No. 16-15230

                Petitioner-Appellant,           D.C. No. 5:14-cv-04673-BLF

 v.
                                                MEMORANDUM*
UNITED STATES CUSTOMS AND
BORDER PROTECTION; RUSSELL
HOLSOPPLE,

                Respondents-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jaymar Stanton Adams appeals pro se from the district court’s summary

judgment on his petition for writ of mandamus under 28 U.S.C. § 1361. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-

motions for summary judgment); Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir.

2003) (denial of mandamus). We affirm.

      The district court properly granted summary judgment on Adams’s petition

for writ of mandamus because Adams failed to raise a genuine dispute of material

fact as to whether his claim was “clear and certain” and whether there was “no

other adequate remedy” available. See Lowry v. Barnhart, 329 F.3d 1019, 1021

(9th Cir. 2003) (setting forth elements for mandamus relief).

      Adams’s request to transfer this matter to the District of South Dakota, set

forth in his opening brief, is denied.

      AFFIRMED.




                                         2                                    16-15230